Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew DeLizio on 2/10/2021. 
The following is an examiner’s statement of reasons for allowance: The closest prior art, LeMay (of record) fails to disclose, suggest or render obvious, in combination with the other claimed limitations, per the Examiner’s amendment: presenting, by the mobile device, a graphical representation of the e-ticket to a scanning system to redeem the e-ticket; [[and]] authenticating the e-ticket via the ticketing server; receiving, from the ticketing server, authorization to pay the monetary value of the e-ticket; and providingthe monetary value of the e-ticket in response to the authorization. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Please amend the claims as follows:
1. (Currently Amended) A method for operating a wagering game system in an electronic wagering game network, the method comprising:
determining, by a wagering game server, wagering game results during a wagering game session occurring on a mobile device; 

presenting, by the mobile device, the game results on the display device;
receiving, by the wagering game server from the mobile device over the network, an indication to create an e-ticket; 
determining, by the wagering game server, monetary value information for the e-ticket;
transmitting, by the wagering game server to a ticketing server, the monetary value information;
receiving, by the wagering game server from the ticketing server, e-ticket information associated with the e-ticket; [[and]]
transmitting, by the wagering game server over the network, the e-ticket information to the mobile device;
receiving, by the mobile device, the e-ticket information;
presenting, by the mobile device, a graphical representation of the e-ticket to a scanning system to redeem the e-ticket; [[and]]
authenticating the e-ticket via the ticketing server;
receiving, from the ticketing server, authorization to pay the monetary value of the e-ticket; and
providingthe monetary value of the e-ticket in response to the authorization. 

2. (Previously Presented) The method of claim 1 further including:
generating, by the wagering game server, the graphical image including the monetary value information; and
including, by the wagering game server, the graphical image as part of the e-ticket information.  

3. (Previously Presented) The method of claim 1, further comprising:
determining information associated with a monetary player account including a monetary balance for the monetary player account; and
transmitting the information associated with the monetary player account to the mobile device.

4. (Previously Presented) The method of claim 3, wherein the monetary player account is associated with a player.

5. (Previously Presented) The method of claim 3, wherein the information associated with the monetary player account includes an identifier uniquely identifying the monetary player account.

6. (Previously Presented) The method of claim 1, wherein the determining the monetary value information comprises:
requesting, by the wagering game server from a player account server, the monetary value information; and
receiving, by the wagering game server from the player account server, the monetary value information.

7. (Original) The method of claim 1, wherein the e-ticket includes indicia indicating the e-ticket information.

8. (Original) The method of claim 1, wherein the e-ticket information includes a unique identifier uniquely identifying the e-ticket. 

9. (Canceled)

10.	(Previously Presented) The method of claim 1, wherein the redeeming further includes:
visually scanning, via visual scanner of the scanning system, the graphical representation of the e-ticket that was presented by the mobile device to determine a unique ticket identifier and the monetary value of the e-ticket.

11. (Currently Amended) One or more non-transitory machine-readable storage media having instructions stored therein, which when executed by one or more processors, cause the one or more processors to perform operations for processing an e-ticket based on a wagering game on a mobile device, the instructions comprising:
instructions to receive, via an input device of the mobile device, input associated with the wagering game;
instructions to determine, by a wagering game server, a result for the wagering game;
instructions to present, on a display device of the mobile device, [[a]] the result for the wagering game;
instructions to detect, by the mobile device, a cash-out request;
to the wagering game server, the e-ticket over a network in response to the cash-out request;
instructions to determine, by the wagering game server, monetary value information for the e-ticket;
instructions to transmit, by the wagering game server to a ticketing server, the monetary value information;
instructions to receive, by the wagering game server from the ticketing server, e-ticket information associated with the e-ticket;
instructions to transmit, by the wagering game server over the network, the e-ticket information to the mobile device;
instructions to receive, by the mobile device over the network, the e-ticket information including [[the]] a unique e-ticket identifier and the monetary value information; and
instructions to present, on the display device of the mobile device, a graphical representation of the e-ticket for redemption via a scanning system;
instructions to authenticate the e-ticket via the ticketing server;
instructions to receive, from the ticketing server, authorization to pay the monetary value of the e-ticket; and

instructions to provide the monetary value based in response to the authorization.  

12. (Original) The one or more non-transitory machine-readable storage media of claim 11, wherein the e-ticket information includes the graphical representation of the e-ticket.

13. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 11, wherein the instructions further comprise:
instructions to present audio content to a ticket scanning system, wherein the audio content indicates the unique identifier and the monetary value.

14. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 11, wherein the instructions further comprise:
instructions to authenticate, by a ticketing server, the e-ticket;


15. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 11, wherein the instructions to authenticate include:
instructions to transmit the unique identifier over the network to a ticketing server;
instructions to receive authorization to pay the monetary value.

16. (Canceled) 

17. (Currently Amended) A system comprising:
a wagering game server including one or more machine-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform operations for controlling the wagering game server, the instructions including 
instructions to determine results for wagering games for presentation on a mobile device;
instructions to detect a request for an e-ticket 
instructions to determine a monetary value
instructions to transmit the monetary value to a ticking server; 
instructions to receive e-ticket information associated with the e-ticket from the ticketing server;
instructions to transmit [[the]] e-ticket information to the mobile device;
the mobile device including one or more machine-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform operations for controlling the mobile device, the instructions including 
instructions to present the results for the wagering games during a wagering game session;
instructions to detect a cash out request during the wagering game session;
instructions to transmit [[a]] the request for the e-ticket information to the wagering game server over a network; 
instructions to receive the e-ticket information; and		
instructions to present a graphical representation of the e-ticket, based on the e-ticket information, on a display device to a scanning system to redeem the e-ticket for monetary value[[.]];
the scanning system including one or more machine-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform operations for controlling the mobile device, the instructions including
instructions to authenticate the e-ticket via the ticketing server; and
instructions to receive, from the ticketing server, authorization to pay the monetary value of the e-ticket.

18. (Currently Amended) The system of claim 17 further comprising:
a ticketing server including one or more machine-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform operations for controlling the ticketing server, the instructions including 
instructions to receive a request for [[the]] a unique identifier from the wagering game server;
instructions to determine the unique identifier; and
instructions to transmit the unique identifier to the wagering game server.

19. (Currently Amended) The system of claim 17, wherein the scanning system further includes:

instructions to visually scan the graphical representation of the e-ticket;
instructions to determine the unique identifier and monetary value; and 
instructions to transmit the unique identifier and monetary value for authentication by the ticketing server.

20. (Original) The system of claim 17, wherein the wagering game server stores the monetary value in a game session account.

21. (Currently Amended) The system of claim 17, wherein the monetary value is stored in a player account server, and wherein the wagering game server [[is]] further includes instructions to request and receive the monetary value from the player account server.



23. (Original) The system of claim 17, wherein the e-ticket information includes the graphical representation of the e-ticket.

24. (Currently Amended) The method of claim 1, wherein providing the monetary value further includes: 
causing a kiosk to dispense money value associated with the e-ticket.
25. – 26.  (Canceled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


OMKAR A. DEODHAR
Examiner
Art Unit 3714


/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715